Citation Nr: 0622532	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for lumbar spine disability.

2.  Entitlement to service connection for disability 
manifested by chronic fatigue, headaches, joint pain and 
memory loss, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for right upper 
extremity disability, to include as secondary to residuals of 
right index finger fracture.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, veteran's mother


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1988 to May 1989 
and from October 1990 to May 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran, his mother and his 
spouse testified via videoconference at a July 2004 Board 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that in during the July 2004 Board hearing, 
the veteran withdrew the issue of entitlement to an increased 
rating for residuals of a right index finger fracture from 
appellate status.  See 38 C.F.R. § 20.204 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.
REMAND

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a lumbar spine disability, additional 
due process considerations remain to be satisfied.  In Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
United States Court of Appeals for Veterans Claims (Court) 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Review of the claims file reveals 
that notice in this regard to date is incomplete.

As to the issue of disability manifested by chronic fatigue, 
headaches, joint pain and memory loss, to include as due to 
an undiagnosed illness, the Board notes that the record shows 
that the veteran is a "Persian Gulf Veteran" and the 
veteran's current VA treatment record show multiple 
complaints of headaches, joint pain, memory loss and fatigue.  
In October 2002, the RO issued a letter to the veteran 
advising, in part, that he could submit evidence indicating 
that he had an undiagnosed illness which began either during 
active service in the Southwest Asia theater of operations or 
within six months thereafter.  In a February 2004 Statement 
of the Case, the RO informed the veteran that he could submit 
evidence indicating that he had an undiagnosed illness which 
began either during active service in the Southwest Asia 
theater of operations or at any time through December 31, 
2001.  However, in November 2001, VA published an interim 
final rule (ultimately published as a final rule without 
changes in December 2004) to expand the period within which 
disabilities resulting from undiagnosed illnesses suffered by 
Gulf War veterans must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established.  The presumptive period was expanded to December 
31, 2006.  See 38 C.F.R. § 3.317 (2005).  The RO should issue 
a new development letter to the veteran, reflecting this 
change in the presumptive period.  Moreover, the Board notes 
that the veteran has not been afforded an examination to 
determine if his chronic fatigue, headaches, joint pain and 
memory loss symptoms are related to his active duty service, 
to include as due to an undiagnosed illness.  Therefore, the 
Board finds that remand of this issue is appropriate to grant 
the veteran an examination and to adjudicate the claim under 
the revised regulation.

As to the issues of entitlement to service connection for a 
right upper extremity disability, to include as secondary to 
the veteran's service-connected right index finger fracture, 
and service connection for a cervical spine disability, the 
Board notes that the veteran's current VA treatment records 
show complaints of right upper extremity pain that radiates 
from the hand to the elbow and cervical spine pain.  In light 
of these findings, the Board finds that the veteran should be 
afforded an examination to address the etiology of both of 
these disabilities.  See 38 C.F.R. § 3.159 (c)(4) (2005).

As to the issue of entitlement to a TDIU, that issue is 
inextricably intertwined with the service connection issues 
on appeal.  The TDIU issue must accordingly be deferred 
pending action by the RO on the remanded service connection 
issues. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In view of the need to return the case to the RO 
for the reasons outlined above, the Board believes is 
appropriate to also direct that action be taken to remedy any 
inadequacy of notice under the holding in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
with regard to all issues so as to ensure 
full notice under the holdings of the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In addition, the RO should also issue a 
proper notification letter regarding the 
claim to reopen a claim of service 
connection for lumbar spine disability.  
This should include notification of the 
evidence of record, notification of the 
information that is necessary to 
establish entitlement to service 
connection for lumbar spine disability, 
and notice regarding the evidence and 
information necessary to reopen the 
claim.

Also, the RO should specifically inform 
the veteran that the presumptive period 
for Gulf War illnesses was expanded to 
December 31, 2006, and that he should 
submit medical evidence attributing his 
claimed disabilities to undiagnosed 
illnesses, or provide the RO with 
identifying information and any necessary 
authorization to enable the RO to obtain 
such medical evidence on his behalf.

2.  Thereafter, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently diagnosed 
right upper extremity and cervical spine 
disabilities.  The claims files must be 
made available to and reviewed by the 
examiner.

Based upon the examination results and 
the review of the claims files, the 
examiner should express the following 
opinions:

a. whether it is at least as likely as 
not (probability 50 percent or higher) 
that any currently-diagnosed cervical 
spine disability originated during his 
military service or is otherwise 
etiologically related to any incident of 
his military service.

b. whether it is at least as likely as 
not (probability 50 percent or higher) 
that any currently-diagnosed right upper 
extremity disability is causally related 
to the veteran's active duty service, or 
is proximately due to, or has been 
aggravated by, the service-connected 
residuals of right index finger fracture.

The rationale for all opinions expressed 
must also be provided.

3.  The RO should arrange for the veteran 
to undergo VA examination(s) with regard 
to his claims for service connection for 
disability manifested by chronic fatigue, 
headaches, joint pain and memory loss.  
The claims folders, to include a complete 
copy of this Remand, must be made 
available to, and be reviewed by, each 
physician designated to examine the 
veteran.

a. The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include chronic fatigue, 
headaches, joint pain and memory loss.  
The examiner should conduct a 
comprehensive examination, and provide 
details about the onset, frequency, 
duration, and severity of all symptoms 
and state what precipitates and what 
relieves them.  All objective indications 
of the claimed disabilities should be 
identified.

b. The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition.  If all 
symptoms are associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes are 
not needed.  For each diagnosed 
condition, the examiner should render an 
opinion as to whether it is as least as 
likely as not that such disability is 
etiologically related to the veteran's 
active military service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.

c. If there are any symptoms that are not 
determined to be associated with a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

d. In such instances, the examiner should 
provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report. 

4.  The RO should then readjudicate the 
issues on appeal.  

5.  If the benefits sought on appeal 
remain denied, furnish the veteran and 
his representative an appropriate 
Supplemental SOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Thereafter, the case should be 
returned to the Board, if otherwise in 
order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


